Citation Nr: 1026162	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD) and, if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1964 to December 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reopened and denied the merits of the 
claim on a de novo basis.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate review.

As noted above, the RO has reopened the Veteran's claim for 
service connection for PTSD and denied the claim on the merits.  
Regardless of what the RO has done in cases such as this, "the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does 
not involve a prior final denial by the Board but rather by the 
RO, the United States Court of Veterans Appeals (Court) has held 
that the same statutory reopening requirements apply to prior 
final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  Therefore, the Board is required by statute to review 
whether new and material evidence has been submitted to reopen 
the claim.  Thus, the Board has characterized the issue on appeal 
as whether the Veteran has presented new and material evidence to 
reopen the previously denied claim for service connection for 
PTSD.  

The record reveals that the Veteran specifically submitted a 
claim of entitlement to service connection for PTSD.  However, 
the Board has included the issue as to entitlement to service 
connection for an acquired psychiatric disorder in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 1996 rating decision denied service connection 
for PTSD.  The Veteran did not initiate an appeal of the adverse 
determination.

2.  The evidence received since the February 1996 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The February 1996 rating decision, which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§  3.104(a), 20.1103 (2009).

2.  The evidence received subsequent to the February 1996 rating 
decision is new and material and the claim for service connection 
for PTSD is reopened.                    38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to VA's 
duties to notify and assist a claimant.  The Board finds that any 
defect with respect to content or the timing of the receipt of 
the notice requirements is harmless error in the case.               
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome noted below, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Therefore, the Board may proceed with 
a decision.  

I.	New and Material Evidence

The Board observes that the Veteran's claim for service 
connection for PTSD was previously considered and denied by the 
RO in the February 1996 rating decision.  The Veteran was 
notified of the decision and his appellate rights; however, he 
did not submit a notice of disagreement for the decision.  In 
general, rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105; 38 C.F.R.                      § 20.1103.

In August 2006, the Veteran requested that his claim for service 
connection for PTSD be reopened.  The October 2007 rating 
decision currently on appeal reopened the claim for service 
connection for PTSD and adjudicated the merits of the claim on a 
de novo basis.  As will be explained below, the Board believes 
that the RO's adjudication regarding reopening the Veteran's 
claim for service connection is ultimately correct.  However, as 
discussed above, regardless of what the RO has done in cases such 
as this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown,            83 F.3d 
1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by the 
Board but rather by the RO, the Court has held that the same 
statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether new 
and material evidence has been submitted to reopen the claim.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

As noted above, the February 1996 rating decision denied the 
Veteran's claim for service connection for PTSD.  The evidence at 
the time of the decision included the service treatment records, 
outpatient treatment records, and the Veteran's statement.  In 
the decision, the RO determined that the Veteran's claim for 
service connection for PTSD was not well grounded.  The RO 
explained that there was no diagnosis of PTSD and that the 
Veteran did not provide sufficient evidence of date or locations 
of life threatening events that would meet the required stressor 
event.  The RO concluded that the claim for PTSD was not well 
grounded as there was insufficient evidence of a stressor event 
in service objectively verified and there was insufficient 
evidence in the claims file to support a diagnosis of the 
condition.   

The evidence associated with the claims file subsequent to the 
February 1996 rating decision includes VA treatment records, an 
April 2007 VA examination report and the Veteran's statements.  
The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the February 1996 rating decision 
and finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for PTSD.  The Board finds that the 
April 2007 VA examination report represents evidence that is new, 
not cumulative or redundant and is material because it provides 
medical evidence of a current PTSD diagnosis and, therefore, it 
relates to an unestablished fact necessary to substantiate the 
claim.  The submitted evidence also provides more specific 
information regarding the Veteran's alleged stressors which also 
relates to an unestablished fact necessary to substantiate the 
claim.   Therefore, the submitted medical evidence and stressor 
evidence raise a reasonable possibility of substantiating the 
claim.   Accordingly, the Board finds that new and material 
evidence has been presented to reopen the Veteran's previously 
denied claim for service connection for PTSD.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.  To this 
extent, the appeal is granted.


REMAND

Having reopened the Veteran's previously denied claim of 
entitlement to service connection for PTSD, the Board may proceed 
with adjudication of this claim only after ensuring compliance 
with VA's duties to notify and assist the Veteran.  See   38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
After review of the record, the Board finds that this case must 
be remanded for further evidentiary development before proceeding 
to adjudicate the reopened claim of entitlement to service 
connection for PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f) (2009).

The evidence required to support the occurrence of an in-service 
stressor varies depending on whether or not the Veteran was 
engaged in combat with the enemy.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where the record does not establish that the claimant engaged in 
combat with the enemy, the assertions of in-service stressors, 
standing alone, cannot as a matter of law provide evidence to 
establish an event claimed as a stressor occurred.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must 
provide "credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

In this case, the Board notes that the Veteran has provided 
somewhat vague accounts of his stressors during active service.  
In the PTSD stressor statement dated in January 2007, the Veteran 
reported that he witnessed the shooting of a young girl in April 
1966 plus or minus two months and that he saw the removal of the 
bodies of seven American soldiers from a tent following a mortar 
attack in July 1966 plus or minus two months.  The RO determined 
that the Veteran's reported stressors were not capable of 
verification and a formal finding of a lack of information 
required to corroborate stressors associated with a claim of 
service connection for PTSD was issued in July 2007.    

Nonetheless, in subsequent statements from the Veteran, he 
appears to also report that his unit was involved in combat and 
that he was engaged in a firefight during his service in Vietnam.  
See April 2007 VA examination report.  The Veteran stated that 
his military occupational specialty (MOS) of military 
intelligence specialist required him to travel in Vietnam and 
that he engaged in combat actions and witnessed enemy fire.  The 
Veteran provided further details in the December 2007 notice of 
disagreement, by stating that his unit was engaged in a fire 
fight in 1966 in Cu Chi at the 25th division's base camp.  The 
Veteran stated that the unit history should be able to 
corroborate his stressors.  This is a stressor that may be 
capable of verification.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Although the Board recognizes that the Veteran only 
identified that the fire fight occurred in 1966 at the 25th 
division base camp in Cu Chi, the Board finds that the Veteran 
should be afforded an opportunity to provide further details 
regarding the incident to allow for verification of the alleged 
stressor.  Finally, as detailed above, the Veteran stated that he 
witnessed the removal of seven American soldiers following a 
mortar attack during the time period of May 1966 to September 
1966.  See December 2007 notice of disagreement.  It is not clear 
as to whether the Veteran was present at the time of the mortar 
attack.  Indeed, in a July 1995 statement, the Veteran reported 
that he was at the Tan Son Nuet Air Base when it was mortared by 
the Viet Cong and present when the seven bodies were removed.  
Therefore, on remand, the Veteran should also be asked to clarify 
this reported stressor.    

In addition, the record reveals that the Veteran specifically 
claimed service connection for PTSD.  However, the Board notes 
that the medical evidence of record also contains numerous 
diagnoses of depression.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Board denied a claim for service connection for PTSD 
where the Veteran specifically requested service connection for 
PTSD, but the medical record also included diagnoses of an 
anxiety disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The United States Court of Appeals for Veterans 
Claims (Court), in vacating the Board's decision, pointed out 
that a claimant cannot be held to a "hypothesized diagnosis - 
one he is incompetent to render" when determining what his 
actual claim may be.  The Court further noted that the Board 
should have considered alternative current conditions within the 
scope of the filed claim.  Id.

The Board has preliminarily reviewed the case at hand and finds 
that Clemons is applicable here.  Notably, while the claim was 
adjudicated by the RO as PTSD, the Veteran has also been 
diagnosed with depression as documented in the VA treatment 
records.  To date, however, the RO has not adjudicated this claim 
so broadly as to incorporate psychiatric diagnoses other than 
PTSD.  The RO has also not provided adequate notification 
addressing what is needed for a claim incorporating such 
diagnoses.  Therefore, the Board must remand the issue of 
entitlement to an acquired psychiatric disorder for development 
and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's claim 
for service connection for an acquired 
psychiatric disorder, including all necessary 
notification and assistance.  After 
completing all appropriate development, the 
RO should adjudicate the claim in accordance 
with Clemons v. Shinseki, 23 Vet. App 1 
(2009).

2.  The Veteran must be contacted in writing 
and afforded one last opportunity to provide 
any additional information regarding his 
claimed in-service stressors.  The letter 
should seek further information regarding the 
fire fight at Cu Chi in 1966 including 
specific dates (within a 60-day time period, 
to the extent feasible), unit of assignment, 
and names and unit designations of any other 
individuals involved.  In addition, the 
Veteran should be asked to provide more 
details regarding the mortar attack that took 
place during the time period of May 1966 to 
September 1966 and whether he was present 
during the mortar attack as well as the 
location, unit of assignment, and names and 
unit designations of any other individuals 
involved.  The letter should notify the 
Veteran that he may attempt to verify his 
alleged in-service stressors from alternative 
sources, to include 'buddy' statements.  An 
appropriate period of time should then be 
permitted for a response.

3.  Following the Veteran's response, 
undertake any necessary action to attempt to 
verify the occurrence of the Veteran's 
alleged in-service stressor(s).  Forward a 
summary of the Veteran's stressors and all 
supporting evidence to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to attempt to verify the alleged in-
service stressor(s).  To the extent possible, 
the JSRRC should address whether the 
Veteran's unit(s) was (were) assigned combat-
related missions or other high-risk duties.  
The JSRRC should also provide available unit 
history records from the Veteran's assigned 
unit(s) which may indicate the Veteran's 
specific occupational duties and assignments 
during periods for which the identified in-
service incidents occurred.  Any and all 
responses received from JSRRC should be 
properly documented in the Veteran's claims 
file.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


